85 F.3d 519
LIFECARE INTERNATIONAL, INCORPORATED, a Californiacorporation, Plaintiff-Appellee,v.CD MEDICAL, INC., a Delaware corporation, C.D. Medical,B.V., a Dutch corporation, Defendants-Appellants.
No. 94-4595.
United States Court of Appeals,Eleventh Circuit.
May 31, 1996.

Daniel S. Pearson, Linda Ann Wells, Holland & Knight, Miami, FL, for Appellants.
James B. Tilghman, Jr., Stewart, Tilghman, Fox & Bianchi, P.A., Miami, FL, for Lifecare International.
Appeal from the United States District Court for the Southern District of Florida (No. 90-283-CIV-FAM), Federico A. Moreno, Judge.


1
Prior report:  11th Cir., 68 F.3d 429.


2
Before EDMONDSON, Circuit Judge, HILL, Senior Circuit Judge, and MILLS*, District Judge.

BY THE COURT:

3
The motion to recall the mandate filed by Movant Craig Edward Stein is GRANTED.


4
We modify and supplement our opinion in this case with this observation:


5
The statements by the Court in discussing the issues raised in this appeal concerning alleged bias on the part of Mr. Stein are based upon the record created by the parties to this case.   As a nonparty, Mr. Stein was not entitled to present evidence or otherwise to respond to the allegations.   Thus, the statements in the opinion should not be interpreted to represent conclusions of the Court about the actual conduct of Mr. Stein.



*
 Honorable Richard Mills, U.S. District Judge for the Central District of Illinois, sitting by designation